Citation Nr: 0416645	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling, 
from an original grant of service connection.

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for right hand shrapnel injury residuals has been 
addressed in a Board remand order dated December 2002).

REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esquire


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD, and assigned an initial 30 percent rating effective to 
the date of claim; June 22, 1998.  A September 2001 RO 
decision increased the disability rating to 50 percent 
effective to the date of claim.  The Board denied a higher 
rating still in a December 2002 decision, and the veteran 
appealed the Board's determination to the United States Court 
of Appeals for Veterans Claims (CAVC).

On October 16, 2003, the Secretary filed a Joint Motion for 
Remand requesting that the Board's decision be vacated and 
remanded for consideration of additional issues.  By order 
dated October 22, 2003, the CAVC vacated and remanded the 
Board's December 2002 decision for readjudication in 
accordance with the terms of the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the terms of the Secretary's Joint Motion for 
Remand, the Board remands this case to the RO for the 
issuance of a VCAA letter which conforms to the requirements 
of 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 
(2003).  This notice shall specifically inform the veteran 
that (1) he has a right to submit any and all evidence and/or 
information in his possession which he deems pertinent to his 
claim on appeal and (2) that he may be entitled to separate 
ratings for different periods of time since the grant of 
service connection due to varying levels of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should send the veteran a VCAA 
letter which complies with notification 
requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2003).  In addition, 
this letter should specifically advise the 
veteran of (1) his right to submit any and all 
evidence and/or information in his possession 
which he deems pertinent to his claim on 
appeal and (2) that he may be entitled to 
separate ratings for different periods of time 
since the grant of service connection due to 
varying levels of disability.  The RO should 
also request the veteran to identify all 
private records of treatment for his PTSD, if 
any.

2.  The RO should clarify with the veteran his 
date(s) and facilities where he has received 
VA treatment, and ensure that complete records 
covering the appeal period are of record.  The 
RO should also ensure that the record contains 
complete records from the "Huntsville 
Hospital," and the "Community Services 
Program" in Huntsville, Alabama.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5103 and 
5103A, as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

4.  Thereafter, the RO should conduct a de 
novo review of the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




